DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Request for Continued Examination dated May 6, 2021.  Claims 1, 2, 6-10, 13-16 and 19-23 are presently pending and are presented for examination.  

Allowability of the claims
The follow is reason for the indication of allowable subject matter.  
The features of determining a trajectory for the vehicle to follow as the maneuver in response to the driving obstruction, wherein the determined trajectory is based on the speed and direction of the other vehicles, determining a detour for the vehicle to follow in response to the driving obstruction, comparing the detour to the maneuver based on one or more factors, and determining to perform the maneuver over the detour based on the comparison of factors, wherein comparing the detour to the maneuver includes determining a traffic flow speed factor of the other vehicles maneuvering in response to the driving obstruction. wherein the traffic flow speed factor is used to determine an estimated time for the vehicle to maneuver around the driving obstruction, and determining an estimated time factor for the vehicle to complete the detour based on real-time traffic information, when considered with other claim features renders the independent claims novel and non-obvious, in view of the prior art of record.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669